Case:12-05296-MCF7 Doc#:95 Filed:09/30/20 Entered:09/30/20 13:59:29                     Desc: Main
                          Document Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO


 IN RE:
                                                       CASE NO. 12-05296(BKT)
 LORENZO BONET, EDNA MARGARITA
                                                       CHAPTER 7
 DEBTOR



                     INFORMATIVE MOTION FOR RETURN OF FUNDS

 TO THE HONORABLE COURT:
          COMES NOW, Wilfredo Segarra Miranda, Trustee in the above proceedings and
 respectfully states and prays:
          1.     On March 28, 2016 a sale deposit of $5,000.00 was received from Mr. Luis Colon
                 Velazquez and Ms. Doris Alonso Gonzalez.
          2.     That sale has not been completed and Mr. Luis Colon Velazquez and Ms. Doris
                 Alonso Gonzalez have requested the return of the good faith deposit.
          WHEREFORE, it is respectfully prayed this Honorable Court take note.
          I HEREBY CERTIFY: That the foregoing has been electronically filed with the Clerk of
 the Court using the CM/ECF System which will send notification of said filing to parties appearing
 on said system including the U.S. Trustee Office and sent by mail to Debtor and Debtor’s attorney.



 DATED: September 30th, 2020                          /s/ Wilfredo Segarra Miranda
                                                      Wilfredo Segarra Miranda, Trustee
                                                      PO Box 9023385
                                                      San Juan, P.R. 00902-3385
                                                      Tel. 787-725-6160
                                                      Email: wisegar@gmail.com
